El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
Nos corresponde resolver por primera vez si un juez tiene facultad para determinar la culpabilidad de un acu-sado por un delito menor incluido, cuando dicho acusado solicita la absolución perentoria luego del Jurado haber rendido un veredicto de culpabilidad por el delito imputado.
I
Al Sr. Teodoro Rivera Ortiz (en adelante el acusado) se le imputó la comisión del delito de actos lascivos en la mo-dalidad del inciso (b) —bajo amenaza de grave daño corporal — .(1) Los hechos que dieron lugar a la denuncia, según imputados, consistieron en que el acusado tocó por los hombros a la Sra. Evelyn Hernández Rosa (en adelante la perjudicada) y se le pegó a la espalda con su cuerpo, tocándole el pelo, los senos y la vagina.
Por dichos actos se le celebró juicio por jurado, en el cual, luego de presentada la prueba de cargo, la represen-tación legal del acusado presentó una solicitud de absolu-ción perentoria, amparándose en el hecho de que no se ha-bía presentado prueba sobre el elemento de amenaza de grave daño corporal, uno de los elementos del delito imputado. La juez se reservó su determinación conforme a lo dispuesto en la Regla 135 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Una vez desfilada toda la prueba se ins-truyó al Jurado respecto a los posibles veredictos, a saber: por el delito imputado de actos lascivos y por el delito me-nor incluido de agresión agravada. (2)
*461El Jurado rindió un veredicto unánime de culpabilidad por el delito imputado, es decir, por actos lascivos. La de-fensa reprodujo su solicitud de absolución perentoria, a lo cual el Ministerio Público se opuso, alegando entre otras, que en ausencia de prueba suficiente sobre el delito de ac-tos lascivos, la juez debía hallarlo culpable por el delito menor incluido de agresión agravada.
El 23 de junio de 1998, la juez de instancia determinó que en efecto la prueba desfilada no fue suficiente en dere-cho por no haberse presentado evidencia suficiente de que hubiera mediado amenaza de grave daño corporal. Añadió que aunque no tenía duda alguna de que el acusado efec-tivamente “manoseó” a la perjudicada, tenía que absolverlo ya que no podía sustituir el criterio del Jurado. (3)
Inconforme con dicha resolución, el Ministerio Público presentó oportunamente petición de certiorari ante el Tribunal de Circuito de Apelaciones, el cual emitió sentencia el 31 de agosto de 1998, archivada en autos el 11 de sep-tiembre de 1998, para revocar la resolución del Tribunal de Primera Instancia ordenándole que dictara sentencia por el delito de agresión agravada, en lugar de absolver perentoriamente.
El 20 de noviembre de 1998, el acusado recurrió ante nos mediante petición de certiorari aduciendo la comisión de los siguientes errores:
1. Erró el Honorable Tribunal de Circuito de Apelaciones al revocar al Honorable Tribunal de Primera Instancia en cuanto a la determinación de declarar Ha Lugar una solicitud de ab-solución perentoria del peticionario al amparo de la Regla 135 de Procedimiento Criminal.
2. Erró el Honorable Tribunal de Circuito de Apelaciones al revocar al Honorable Tribunal de Primera Instancia en cuanto a la determinación de declarar No Ha Lugar una Moción del Ministerio Público solicitando que se emitiera un fallo de cul-pabilidad por el delito menos grave de agresión agravada, Artí-culo 95 del Código Penal.
*462El 22 de enero de 1999, emitimos resolución para expe-dir el auto de certiorari y el 8 de julio del mismo año com-pareció el acusado mediante su alegato. Así también, el 10 de agosto de 1999, el Procurador General presentó su ale-gato ante nos.
Contando con el favor de la comparecencia de ambas partes, procedemos a resolver.
HH
La Regla 135 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone, en lo pertinente:
El tribunal a instancia propia o a instancia de un acusado decretará su absolución perentoria en uno o varios cargos de la acusación o denuncia luego de practicada la prueba de una o de ambas partes si la misma fuere insuficiente para sostener una convicción por ese cargo o cargos.
La antedicha regla permite que el tribunal impida la continuación del caso, o incluso que revoque el veredicto del Jurado cuando la prueba es insuficiente para sostener una convicción. Esta suficiencia de la prueba es la que le compete al tribunal evaluar ante una moción de absolución perentoria. La prueba suficiente será aquella que permite en derecho hallar a un ciudadano culpable más allá de duda razonable, por lo cual se requiere que el Pueblo establezca todos los elementos del delito y la conexión del acusado con éstos. Pueblo v. Colón, Castillo, 140 D.P.R. 564 (1996); Pueblo v. Ramos y Álvarez, 122 D.P.R. 287 (1988). Es decir, tiene que tratarse de prueba que, como mínimo, exponga todos los elementos del delito y sea susceptible de ser creída por una persona razonable. Pueblo v. Colón, Castillo, supra.
El análisis requiere poder identificar en la prueba aquellos elementos necesarios en derecho para poder concluir que una persona es culpable de cometer un delito. *463Pueblo v. Colón, Castillo, supra. Es, pues, un análisis es-trictamente en derecho, que aunque recae sobre la eviden-cia, sólo busca asegurar que, de cualquier manera en que se interprete la veracidad, los requisitos legales estarán presentes para poder permitir cualquiera de los veredictos posibles. Id.
Entre los veredictos posibles se encuentran, entre otros: (1) un veredicto por el delito imputado o (2) un veredicto por un delito inferior incluido en el imputado. Estos veredictos, necesariamente, estarán fundamentados en la evidencia presentada en el juicio. Con este propósito la Regla 147 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, provee para que el acusado pueda ser declarado culpable de la comisión de cualquier delito inferior necesariamente comprendido en el delito que se le imputa.
Para considerar si un delito está subsumido en otro delito, el delito menor debe estar comprendido en el imputado, y los hechos expuestos para describir la comisión del delito mayor deben contener las alegaciones que son esenciales para constituir una imputación por el menor. Si el delito mayor incluye todos los elementos de hecho y los requeridos por la ley en relación con el menor, el mayor incluye al menor; pero si el delito menor requiere algún otro elemento indispensable que no es parte del delito mayor, entonces el menor no está comprendido en el mayor. Es decir, el análisis para decidir si un delito está incluido en otro, consiste en determinar si la comisión del primero necesariamente conlleva la comisión del segundo. Pueblo v. Oyola Rodríguez, 132 D.P.R. 1064, 1071 (1993), citando con aprobación a Pueblo v. Concepción Sánchez, 101 D.P.R. 17, 19 (1973).
Al analizar la prueba ante una moción de absolución perentoria, el juez puede resolver que, aunque la prueba es insuficiente para establecer la comisión del delito imputado, la evidencia es suficiente para sostener una *464convicción por un delito menor incluido. People v. Wong, 111 Cal. Rptr. 314 (1973), citado con aprobación en People v. Meyer, 215 Cal. Rptr. 352, 358-359 (1985). Si el juez resuelve absolver perentoriamente al acusado, luego de un veredicto de culpabilidad, por el hecho de no haberse pro-bado uno de los elementos del delito imputado, aún exis-tiendo prueba para declararlo culpable por un delito menor incluido, nos encontramos ante un error de derecho, apela-ble ante un tribunal de superior jerarquía, sin que se esté en violación de la cláusula de doble exposición.(4) Esto así, ya que siempre y cuando dicha cláusula no sea violada, una absolución perentoria puede ser apelada. Government of the Virgin Islands v. Christensen, 673 F.2d 713 (3er Cir. 1982), citando a United States v. Scott, 437 U.S. 82, 91 (1978). La clave está en que no exista posibilidad de que el imputado tenga que someterse a. un nuevo juicio por la misma ofensa. Sobre este respecto la Corte de Apelaciones de Estados Unidos para el Tercer Circuito ha expresado:
“[T]he critical fact is that defendant will not twice be tried and thus will not twice be put in jeopardy for the same offense. If the Government prevails in this appeal, the jury’s guilty verdict will be reinstated. Therefore, no double jeopardy problem is presented and we have juridiction over the appeal.” (Citas omitidas y corchetes en el original.) Government of the Virgin Islands v. Christensen, supra, pág. 718.
Como vemos, cuando el tribunal declara con lugar una moción de absolución perentoria luego de un veredicto de culpabilidad, el Pueblo puede revisar el fallo de absolución, pues de prevalecer, el tribunal apelativo sólo tendría que reinstalar el veredicto de culpabilidad y proceder con el trámite de sentencia, sin necesidad de ulteriores proce-*465dimientos de presentación o evaluación de la prueba. (5) Es decir, que el imputado no estará expuesto a un nuevo juicio por la misma ofensa. Este concepto ha sido reiterado por el Tribunal Supremo de Estados Unidos en Schiro v. Farley, 510 U.S. 222, 230 (1994), citando con aprobación a United States v. Martin Linen Supply Co., 430 U.S. 564 (1977). Véase, además, United States v. Wilson, 420 U.S. 332 (1975).(6)
A tenor con lo anterior en Government of Virgin Islands v. Josiah, 641 F.2d 1103 (3er Cir. 1981), el Tercer Circuito federal estuvo ante hechos muy similares a los que nos ocupan. En el caso ante el tribunal inferior, el Jurado fue instruido por el delito imputado de “secuestro para solici-tar rescate” {kidnapping for ransom), y además se le ins-truyó por el delito menor incluido de “secuestro simple”. El Jurado rindió un veredicto de culpabilidad por el delito im-putado, luego de lo cual el acusado presentó una moción de absolución perentoria, fundamentándose en que no se probó uno de los elementos del delito imputado. La juez de Distrito entendió que no se probó el elemento de solicitar rescate, absolviendo perentoriamente al acusado. Ineon-forme, el Estado apeló y sostuvo que el tribunal de distrito debió haber declarado culpable al acusado por el delito me-nor incluido de “secuestro simple”.
El Tercer Circuito —cónsono con lo discutido anteriormente— resolvió que cuando la apelación de una absolución perentoria no presenta una amenaza de un nuevo juicio por la misma ofensa, no se viola la cláusula de doble exposición. Government of Virgin Islands v. Josiah, supra. Lo decisivo es que las pretensiones del Estado sean reinstalar el veredicto del Jurado y no buscar un nuevo juicio. *466En dicho caso, concluyó que las aspiraciones del Estado de que se declarara culpable al acusado por un delito menor incluido al imputado, luego de que el Jurado lo encontrara culpable por todos los elementos del delito mayor, no viola-ban la cláusula de doble exposición. Esto, ya que un vere-dicto de culpabilidad por todos los elementos del delito im-putado, implica necesariamente un veredicto de culpabilidad por todos los elementos de los delitos menores incluidos. íd.(7)
A tenor de lo anterior, cuando la evidencia es insuficiente para apoyar una convicción por el delito imputado, pero suficiente para apoyar una convicción por un delito menor incluido, y el tribunal absuelve perentoriamente luego del veredicto de culpabilidad del Jurado, el tribunal apelativo puede revocar la sentencia del tribunal inferior y devolver el caso para que se sentencie al acusado por el delito menor incluido. Government of Virgin Islands v. Josiah, supra, pág. 1108. Véase, además: United States v. Dickinson, 706 F.2d 88, 93 (2do Cir. 1983).
HH h-H HH
En el caso ante nos se le imputó al acusado la modali-dad del inciso (b) del delito de actos lascivos, Art. 105 del Código Penal, 33 L.P.R.A. see. 4067, el cual dispone:
Toda persona que sin intentar consumar acceso carnal come-tiere cualquier acto impúdico o lascivo con otra, será sancio-nada con pena de reclusión según más adelante se dispone si concurriera cualesquiera de las siguientes modalidades:
(b) Si la víctima ha sido compelida al acto mediante el empleo de fuerza física irresistible o amenaza de grave e inmediato daño corporal, acompañada de la aparente aptitud para reali-zarlo .... (Énfasis suplido.)
*467Este delito contiene varios elementos, los cuales no fue-ron probados en su totalidad ya que la prueba no fue sufi-ciente en derecho para sostener el elemento de la amenaza. Así lo determinó la honorable juez de instancia cuando ab-solvió perentoriamente al acusado, por no existir prueba suficiente sobre dicho elemento.
No obstante, ésta no consideró favorablemente los plan-teamientos del Ministerio Público a los efectos de que las actuaciones imputadas y probadas en sala, configuraban per se el delito de agresión agravada. Esto a pesar de que la juez de instancia estaba convencida de que la prueba de cargo demostró cumplidamente que el acusado “manoseó” a la peijudicada.(8) Por lo tanto, la juez de instancia, al coincidir desde su perspectiva que la prueba era suficiente para sostener el delito menor incluido, podía y debió emitir entonces un fallo de culpabilidad por el delito de agresión agravada, el cual es uno menor incluido en el delito de actos lascivos.
Esto así, ya que el veredicto de culpabilidad por el delito de actos lascivos cometido contra la perjudicada, implica de suyo, la figura delictiva del delito de agresión agravada. No es posible cometer actos lascivos o impúdicos contra la persona de una mujer sin cometer la agresión que el acto conlleva. Tal agresión o contacto ilegal realizado por un hombre contra la persona de una mujer, sin el consentimiento de ésta configura precisamente el delito de agresión agravada. Incluso hemos resuelto que abrazar a una mujer sin su consentimiento es constitutivo de agresión. Pueblo v. Villaveitia, 41 D.P.R. 316 (1930).
El veredicto de culpabilidad por actos lascivos rendido por el Jurado adjudicó intrínsecamente culpabilidad por el delito menor incluido de agresión agravada. Government of Virgin Islands v. Josiah, supra. Por lo tanto, como ya ex-presáramos, la juez de instancia, al revocar el veredicto del *468Jurado y admitir que el acusado incurrió en conducta cons-titutiva de agresión agravada, debió emitir entonces un fa-llo de culpabilidad por el referido delito menor. Las expre-siones de ésta de que no podía sustituir el criterio del Jurado no son acertadas, pues en la absolución perentoria no existe tal fusión de funciones. Pueblo v. Colón, Castillo, supra.
Este curso decisorio que debió seguir el tribunal de instancia, es cónsono con la doctrina federal discutida y con lo resuelto en Pueblo v. Colón, Castillo, supra, a los efectos de que en el análisis de la absolución perentoria se busca asegurar que de cualquier manera que se interprete la veracidad de la evidencia, los requisitos legales estarán presentes para poder permitir cualquiera de los veredictos posibles.
Concluimos que en las circunstancias presentes en el caso ante nos, no había impedimento legal de clase alguna por el cual la juez de instancia no pudiera acoger el plan-teamiento formulado por el Ministerio Público, a los fines de determinar la culpabilidad del imputado por el delito de agresión agravada, delito menor comprendido en el de ac-tos lascivos. La Juez tenía plena autoridad para así proce-der dentro del ámbito de intervención que le reconoce y confiere la Regla 135 de Procedimiento Criminal, supra. Al no hacerlo, aun cuando admitió estar convencida de que el imputado “manoseó” a la perjudicada, incurrió en error. Por lo tanto, el tribunal apelativo actuó correctamente al revocar al tribunal de instancia y devolver el caso para que dicho tribunal declarara culpable al acusado por el delito de agresión agravada, con lo que se reinstalaba el veredicto de culpabilidad, dentro de la modalidad del delito menor incluido.
Por los fundamentos expuestos con anterioridad, se con-firma la sentencia del Tribunal de Circuito de Apelaciones y se devuelve el caso al Tribunal de Instancia para procedi-mientos compatibles con lo aquí resuelto.

*469
Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López emitió una opi-nión de conformidad. El Juez Asociado Señor Fuster Ber-lingeri concurrió con el resultado sin opinión escrita.
Opinión de conformidad emitida por el
Juez Asociado Se-ñor Rebollo López.
Suscribimos, en términos generales, la conclusión a la que llega la mayoría de los integrantes del Tribunal en el presente caso a los efectos de que el magistrado que preside los procedimientos judiciales que, a nivel de instancia, se llevan a cabo en un proceso de índole penal tiene facul-tad o autoridad, al resolver una moción de absolución pe-rentoria, para declarar culpable al acusado de un delito menor incluido al delito imputado, ya se le haga el referido planteamiento en un proceso que se dilucide por tribunal de derecho o por jurado.
Hemos considerado necesario, sin embargo, expresarnos por separado con el propósito de atender, en una forma más detenida y precisa, el texto de la Regla 135 de Proce-dimiento Criminal,(1) y así poder hacer unos señalamientos que consideramos pertinentes e importantes.
I
Antes de que entrara en vigor la citada Regla 135 de Procedimiento Criminal, el estatuto vigente en nuestra ju-risdicción, que regulaba esta clase de situaciones, lo era el Art. 257 del Código de Enjuiciamiento Criminal de 1902, el cual disponía que:
*470Si en cualquier tiempo después de terminada para ambas partes la presentación de pruebas, el tribunal considera éstas insuficientes para justificar la declaración de culpabilidad, or-denará perentoriamente al jurado que absuelva al acusado. Es-tatutos Revisados y Códigos de Puerto Rico, Código de Enjuicia-miento Criminal, Art. 257, 1902, pág. 734.
Al amparo de la transcrita disposición legal, la “absolu-ción perentoria” del acusado —por el Jurado, actuando éste a base de una orden a esos efectos del juez que presidía los procedimientos— únicamente podía sobrevenir “después de terminada para ambas partes la presentación de pruebas”. Art. 257 del Código de Enjuiciamiento Civil de 1902, ante. Una interpretación razonable del texto del re-ferido artículo de ley nos llevaría, naturalmente, a concluir que la frase “después de terminada para ambas partes la presentación de pruebas” (id.) necesariamente se refiere, e incluye, a las dos situaciones que, en relación con la pre-sentación de prueba, ordinariamente se dan en un proceso de naturaleza criminal; esto es, tanto en la situación en que sólo el Estado presenta prueba como al caso en que ambas partes presentan evidencia. Ello así, ya que mien-tras el Estado siempre tiene que presentar prueba de la culpabilidad del acusado, éste no está obligado a hacerlo. Dicho de otra manera, la frase antes transcrita necesaria-mente tendría que haber sido interpretada como luego de que la defensa haya tenido la oportunidad de presentar prueba, aun cuando en efecto no lo hubiera hecho.
Bajo este artículo de ley —obviamente aplicable única-mente a casos por jurado— este Tribunal nunca se en-frentó a la situación hoy planteada, esto es, si bajo este esquema resultaba procedente en derecho que el juez le “ordenara al jurado” traer un veredicto por un delito menor incluido. Ello no obstante, somos del criterio que la contes-tación en la negativa hubiera sido mandatoria. Así permi-tirlo hubiera constituido el sancionar una intromisión im-permisible, de parte del juez, con la función del Jurado como juzgador de los hechos. Cabe preguntarse, por otro *471lado, si bajo ese estado de derecho el juez estaba facultado para reducir —motu proprio o a solicitud de la defensa— la calificación del delito imputado una vez terminado el des-file de la prueba de cargo. Afortunadamente no tenemos que resolver dicho punto ya que el referido artículo de ley fue abolido. Ello, sin embargo, nos sirve de marco de com-paración al contrastar el derogado artículo de ley con la hoy vigente disposición reglamentaria.
II
Dispone la vigente Regla 135 de Procedimiento Criminal, ante, que:
Queda abolida la moción para que se ordene un veredicto absolutorio. El tribunal a instancia propia o a instancia de un acusado decretará su absolución perentoria en uno o varios car-gos de la acusación o denuncia luego de practicada la prueba de una o de ambas partes si la misma fuere insuficiente para sos-tener una convicción por ese cargo o cargos.
De presentarse una moción de absolución perentoria luego de practicada toda la prueba, el tribunal podrá reservarse su re-solución, someter el caso al jurado y resolver la moción bien antes del veredicto o después del veredicto o de disolverse el jurado sin rendir veredicto. Si el tribunal declarare sin lugar la moción antes de rendirse un veredicto de culpabilidad o de disolverse el jurado sin veredicto, la moción podrá reproducirse dentro de los tres (3) días de rendido el veredicto o disuelto el jurado siempre que no se hubiere dictado sentencia.
Como podemos notar, la transcrita disposición regla-mentaria abolió “la moción para que se ordene un veredicto absolutorio” (Regla 135 de Procedimiento Criminal, ante), fijando esta delicada e importante función exclusivamente sobre los hombros del juez que preside los procedimientos. La primera consecuencia jurídica que ello tiene es que, aun cuando esta disposición reglamentaria cobra verdadera re-levancia en casos por jurado, se elimina totalmente la duda de si sus disposiciones son o no aplicables también a casos que se celebran por tribunal de derecho, constituyendo la contestación en la afirmativa una mandatoria e *472indiscutible. Ello así, ya que el juez siempre viene en la obligación de resolver conforme a derecho, sea el caso por jurado o por tribunal de derecho.
Resulta necesario enfatizar por otro lado —ya, real-mente, refiriéndonos a casos en que el Jurado es el que actúa como juzgador de los hechos— que la citada Regla 135 de Procedimiento Criminal, establece, en su primer párrafo y de manera expresa, dos (2) etapas totalmente se-paradas, las cuales tienen consecuencias fundamental-mente distintas, a saber: el momento luego de practicada la prueba de cargo y la etapa luego de que ambas partes ha-yan practicado su prueba.
En la primera de esas etapas, y aun cuando no se dice expresamente, el juez viene obligado a resolver la moción en ese momento, esto es, no puede posponer su decisión. El fundamento para que la Regla 135 de Procedimiento Criminal, ante, exija que el juez resuelva inmediatamente la moción de absolución perentoria, presentada luego del Fiscal haber terminado el desfile de su prueba, es uno de jus-ticia y de debido procedimiento de ley. Presentada la prueba de cargo, la defensa tiene derecho a cuestionar la suficiencia de la prueba y tiene derecho a exigir que el juez le resuelva el planteamiento antes de decidir si presenta prueba, o si, por el contrario, somete el caso con la prueba de cargo.(2) Este punto, a nuestro juicio, debe de quedar bien claro en la mente de todos.
*473Únicamente podrá el juez reservarse la resolución de la moción solicitando la absolución perentoria, conforme clara y expresamente se establece en el segundo párrafo de la citada Regla 135 de Procedimiento Criminal, “luego de practicada toda la prueba”; en otras palabras, luego de que tanto el Estado como la defensa hayan presentado su prueba, o, esta última haya sometido el caso sin presentar prueba.
Debe mantenerse presente, por último, que la Regla 135 de Procedimiento Criminal, ante, establece, por decirlo así, una tercera etapa. Nos referimos, naturalmente, al hecho de que se establece que si el juez declara sin lugar la mo-ción de absolución perentoria antes de rendirse el veredicto o antes de que se disuelva el Jurado, por éste no haber podido llegar a veredicto, la defensa podrá reproducir la referida moción, dentro de los tres (3) días de rendido el veredicto —obviamente, uno de culpabilidad— o de ha-berse disuelto el Jurado, siempre que no se hubiese dictado sentencia.

 Art. 105(b) del Código Penal, 33 L.P.R.A. sec. 4067(b).


 Art. 95(d) del Código Penal, 33 L.P.R.A. sec. 4032(d).


 Véase Apéndice, pág. 12.


 La Enmienda Quinta de la Constitución de Estados Unidos dispone en parte que “nor shall any person be subject for the same offence to be twice put in jeopardy of life or limb Emda. V, Const. EE.UU., U.S.C., ed. 1988, pág. LEX. El texto correlativo de la Constitución del Estado Libre Asociado de Puerto Rico dispone: “Nadie será puesto en riesgo de ser castigado dos veces por el mismo delito.” Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 327.


 E.L. Chiesa Aponte, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1993, Vol. III, págs. 413-414.


 Para una distinción entre situaciones que podrían acarrear violación a la cláusula de doble exposición, véanse: Smalis v. Pennsylvania, 476 U.S. 140, 145 esc. 8 (1986); Arizona v. Rumsey, 467 U.S. 203, 211-212 (1984).


 Véanse: Pueblo v. Oliver Frías, 118 D.P.R. 285, 295-296 esc. 4 (1987); People v. Chapman, 121 Cal. Rptr. 315, 319 (1975).


 Véase Apéndice, pág. 12.


 34 L.P.R.A. Ap. II, R. 135.


 A modo de analogía, hemos de recordar que así procedimos en Marxuach v. Acosta, 39 D.P.R. 965 (1929), con respecto a la Ley de Evidencia. Allí dijimos que “[n]o estamos de acuerdo con el sistema de admitir ciertas pruebas, reservándose la corte el tenerlas por finalmente admitidas, según las circunstancias. Cuando se pre-senta una objeción a la admisibilidad de una prueba, la parte que la formula tiene el derecho a que se resuelva por el juez de una manera inequívoca y terminante. De esa resolución final nace la norma que ha de seguir el que objeta, en cuanto a su presen-tación de evidencia. Pero si la resolución queda pendiente, y la parte no sabe si en definitiva aquella prueba ha de admitirse o no, es casi imposible para ella gobernar sensatamente su evidencia.” Id., pág. 972. Igual espíritu diligente y respetuoso ante el mandato de ley debe imperar en la consideración de situaciones como las del caso de autos. La certeza y la economía procesal son valores inconmensurables en el proceso judicial y la Regla 135 de Procedimiento Criminal, ante, atiende a tal realidad.